COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 JESSE SCOTT SHOBERT,                          §
                                                              No. 08-12-00043-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               415th District Court
 THE STATE OF TEXAS,                           §
                                                             of Parker County, Texas
                  Appellee.                    §
                                                                (TC#CR11-0567)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF APRIL, 2013.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.